Citation Nr: 9901495	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to Agent Orange in 
Vietnam.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This matter arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied, inter alia, claims for service 
connection for a mental condition and for a skin condition, 
and found that a claim for service connection for residuals 
of Agent Orange exposure was not well grounded.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of these issues.

In a November 1996 supplemental statement of the case, the RO 
re-characterized the issues and continued denial of service 
connection for a chronic psychiatric disorder claimed as a 
mental condition, and continued denial of service connection 
for skin conditions claimed as "warts all over the body" and 
"excessive skin growths" due to exposure to herbicide.  The 
Board finds that service connection for a skin disorder, to 
include as a result of Agent Orange exposure adequately 
encompasses the claim on this point.

The issues on appeal initially included claims for service 
connection for a stomach disorder, and petitions to reopen 
claims for deviated septum and for service connection for 
arthritis of multiple joints.  The Board rendered its 
decision on those issue in April 1998.  At that time, 
however, the Board remanded the remaining issues to the RO 
for further development.  After the development was 
completed, service connection continued to be denied, and the 
case was returned to the Board.  

Although the veteran had requested a hearing before a member 
of the Board in October 1995, in April 1997, he canceled this 
request and opted for an RO hearing instead.  He testified 
before an RO hearing officer in September 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefits sought on appeal.  He argues that he has an acquired 
psychiatric disorder related to mental problems for which he 
was treated during active service.  He also maintains that he 
was treated for athlete's foot and rashes on the arms and 
legs during active service and that current skin disorders 
are related to these conditions or to Agent Orange exposure 
in Vietnam.  Accordingly, favorable determinations are 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence of well-grounded claims for service connection for 
an acquired psychiatric disorder or for service connection 
for a skin condition, to include as secondary to exposure to 
Agent Orange in Vietnam.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran served in Vietnam during the Vietnam Era.  

3.  The veteran has not been diagnosed with any skin disorder 
for which a presumption of service connection due to Agent 
Orange in Vietnam is warranted, and there is otherwise no 
competent medical evidence of a nexus between a skin disorder 
and service, to include exposure to Agent Orange therein.

4.  There is no competent medical evidence that the veteran 
currently has an acquired psychiatric disability that is 
related to his active military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin condition, to 
include as secondary to exposure to Agent Orange in Vietnam, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

I.  Skin Condition

According to the veteran's service medical records, he was 
treated for rash on the arms, legs, and stomach in October 
1963.  The examiner noted redness in the raised areas with 
itching.  Benadryl and calamine lotion were dispensed.  Two 
days later, the rash was noted to have disappeared.  A 
September 1964 report notes foot rash due to athlete's foot.  
It was treated it Desenex ointment and Desenex powder.  A 
wart on the foot was shown in May 1965.  In June 1965, he was 
hospitalized for one day for first degree sunburn to the 
front of his body.  A January 1966 report notes sores on both 
legs that were thought to be pimples.  Washing with soap was 
recommended.  Another January 1966 report notes that the 
veteran was currently in Vietnam and had a papular rash 
spreading from the wrist and that calamine lotion was 
ineffective in treating it.  Whitfield's lotion was dispensed 
and no further rash was noted in this area.  A June 1966 
report notes athlete's foot.  A July 1966 report notes 
treatment for a rash in the groin area.  An August 1966 
report notes heat rash to the left shoulder and back.  A 
November 1966 report notes rash in the groin area and that 
previously prescribed hydrocortisone did not achieve results.  
A January 1967 report notes a tinea cruris rash in the groin 
area.  Tinactin and another lotion were prescribed.  Another 
January 1967 report notes that plantar warts of the right 
great toe were treated.  His separation examination report 
dated in June 1967 is negative for any skin condition.

In a March 1968 RO rating decision, service connection was 
established for verrucae (warts) on the right thumb that were 
associated with a wart on the right foot first shown during 
active service.

In February 1995, the veteran submitted a claim for service 
connection for growths on the skin and for any Agent Orange-
related disease.

The RO received private medical reports from Dr. Vincent 
Beltrani in May 1995.  These reports show that in April 1990, 
spots or freckles on the veteran's face, a rash on the right 
ear, and warty growths on the ankles were evaluated.  The 
impressions were actinic keratoses, for which liquid nitrogen 
was applied; seborrheic dermatitis, for which Elocon cream 
was applied; and, possible flat warts, not treated.  A May 
1990 report indicates that the actinic keratoses and 
seborrheic dermatitis lesions had resolved.  The report also 
indicates that a biopsy revealed that the flat warts were 
seborrheic keratoses, which were then treated with cream and 
lotion.  A September 1990 report notes that the seborrheic 
keratoses were still present and that "religious" adherence 
to the treatment plan was required.  September and October 
1990 reports note curettage of the warts of the right ankle.  

VA outpatient treatment reports received in March 1996 
indicate that the veteran was seen at various times from 1994 
to 1996.  A February 1994 report notes that the veteran 
reported a 10-year history of left leg warts.  Scattered 
hyperkeratoses papules were noted on the scalp, feet, and 
calves.  The impression was stucco keratosis and lotion was 
prescribed.  A July 1994 report notes skin lesions on the 
scalp and left leg.  An August 1994 report notes a complaint 
of skin spots.

In September 1996, the veteran reported that his scalp was 
currently breaking out and that a VA medical center was 
treating the condition.

In September 1997, the veteran testified before an RO hearing 
officer that he was treated for warts on his hand during 
active service.  He reported that the warts never healed up 
during active service and that he was seen following active 
service by his family doctor, Dr. Glansa, who cleared up the 
problem.  He also recalled treatment for heat rashes during 
active service.  He reported that he currently received 
treatment for a skin condition for the face and head.  He 
recalled that a VA doctor felt that the sun caused the 
current skin condition.  

In April 1998, the Board remanded this issue to the RO 
instructing them to obtain any record of VA treatment at VAMC 
Dayton for skin disorders subsequent to May 1995.  

In May 1998, the RO received VAMC Dayton treatment records 
that indicate that the veteran was seen in June 1995 for 
actinic keratoses on the scalp and zygomatic area.  He was 
treated in December 1996 and January 1997 for multiple round 
red macules on the head and scalp.  Efudex was prescribed.  
In February 1997, a report notes that the erythema had 
cleared.  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e); the specified diseases are chloracne 
and other acneform disease consistent with chloracne, 
Hodgkins disease, multiple myeloma, non-Hodgkins lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft tissue 
sarcoma. 

The veteran served in Vietnam during the Vietnam Era and 
therefore, exposure to Agent Orange is presumed.  However, 
there is no competent evidence that the veteran currently 
suffers from any of the above conditions, to include skin 
disorders, for which presumptive service connection due to 
Agent Orange exposure is available.  Hence, service 
connection for his claimed skin disorder may not be granted 
on a presumptive basis. 

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

In the instant case, however, there is no evidence of a nexus 
between any current skin disorder and any incident of 
service, to include exposure to Agent Orange therein.  The 
Board notes that the service medical records do show 
treatment for various skin conditions (rashes, athlete's 
foot, sunburn, and warts) at various times during active 
service; however, the veteran's separation examination report 
is negative for any active skin condition at the time of 
separation.  Arguably then, no chronic condition was shown in 
service (although, in 1968, the RO established service 
connection for warts on the right hand), and the veteran has 
not specifically alleged continuity of symptomatology since 
service.  Moreover, there is no objective medical evidence of 
any other skin condition until 1990 when private reports 
indicate treatment for rashes on the head and for warts on 
the right ankle.  However, the ankle warts were removed in 
1990 and apparently have not returned.  The veteran also 
reported warts on the left leg that began in the mid-1980's.  
Recent VA treatment reports indicate that actinic keratoses 
lesions appear from time to time on the head and scalp, 
although the most recent reports do not indicate any 
currently active lesions.  No rashes are objectively shown.  
Significantly, however, the record contains no competent 
evidence (specifically, a medical opinion) of a nexus between 
any current skin condition for which service connection has 
not yet been granted.  The veterans assertion that a 
physician related his keratosis to exposure to the sun (which 
he has not indicated has been reduced to writing) does not 
constitute a medical opinion as to etiology.  See LeShore v. 
Brown, 8 Vet.App.406, 409 (1996).  Furthermore, even if true, 
that opinion provides no specific nexus to any  specific 
incident, to include sun exposure, in service. 

Although the veteran has attempted to link current actinic 
keratosis to active service, he, as a layperson without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this regard, the Board emphasizes that a well-grounded claim 
must be supported by competent evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  


II.  Acquired psychiatric disorder

Service medical records reflect that in January 1965 the 
veteran was seen for "nerves."  The treatment record notes 
the fact that the veteran had waited all morning to see a 
medical officer to report that he was nervous.  The veteran's 
frustration with work and the Marine Corps was discussed.  
Malingering was strongly suspected.  A February 1965 report 
notes nervous indigestion.  A March 1965 neuropsychiatric 
consultation report reflects that the veteran sought help 
because he lost his temper occasionally.  The report notes 
that he had spent 28 days in the brig for disrespect to a 
sergeant and that he felt that he might lose control and hurt 
somebody.  He further reported that he was irritable due to 
not being placed in the job specialty for which he was 
trained.  The examiner reported that the veteran was 
suffering from a longstanding personality disorder of passive 
aggressive type manifested by reaction to frustration with 
irritability, fear of destructive behavior, and poorly 
controlled hostility.  The examiner recommended that the 
veteran be allowed to remain in the service.  A May 1966 
report notes a nerve problem.  His separation examination 
report, dated in June 1967, is negative for any psychiatric 
condition.

A February 1994 VA outpatient treatment report notes that the 
veteran complained of emotional stress that reportedly 
stemmed from his service in Vietnam.  Another February 1994 
report notes anxiety and hypergastric secretion.

In September 1996, the veteran mentioned in-service treatment 
for nervousness in relation to a claim for service connection 
for post-traumatic stress disorder (PTSD).

In September 1997, the veteran testified before an RO hearing 
officer.  He testified that he saw a psychiatrist during his 
second year of active service because he felt that his 
conduct was deteriorating.  He recalled that the psychiatrist 
gave a diagnosis of passive aggressive personality disorder 
at that time.  He testified that he spent 30 days in the brig 
during that time frame for disobeying a lawful order to get 
his frayed military cap replaced.  At a later time, he also 
received 10 days in the brig for an argument with a superior 
concerning improperly carrying a pencil in his uniform shirt 
pocket.  He testified that after active service, he received 
psychiatric treatment in 1985 for PTSD through a private 
facility in New York pursuant to court-ordered counseling.  
He felt that the PTSD was not related to military 
experiences.  He testified that he received VA counseling for 
PTSD at VAMC Dayton on two occasions, the first being several 
years earlier and the second within the previous 6 months.  
He testified that he stopped going to counseling because his 
job left too little time for this.  

In April 1998, the Board remanded this issue to the RO for 
any record of recent VA psychiatric treatment at VAMC Dayton.

In May 1998, the RO received VAMC Dayton treatment records 
that reflect that the veteran was seen in August 1995 for 
stress.  He completed a PTSD questionnaire at that time, 
which the examiner felt did not indicate PTSD.  An April 1997 
report notes that the veteran had previously divorced after 
23 years of marriage and was then depressed over breaking up 
with his girl friend.  

The Board notes, initially, that a rebuttable presumption of 
service connection is available if a psychosis is manifested 
to a compensable degree within one year of service discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Here, however, in the 
absence of evidence of a diagnosis of psychosis in- or post-
service, no presumption of service connection under the above 
provisions arises.  

Furthermore, the record does not otherwise present a basis 
for a grant of service connection for any other acquired 
psychiatric disorder.  The record reflects treatment during 
active service for a problem that was diagnosed as a 
longstanding personality disorder and for complaints of 
nervousness.  Nervousness, is not a specific disability.  
Moreover, personality disorders are not diseases or injuries 
within the meaning of applicable legislation; hence, no basis 
exists for a grant of service connection.  See 38 C.F.R. 
§ 3.303(c); Bueno v. Principi, 3 Vet. App. 439, 441 (1992).  
While service connection may be granted, in limited 
circumstances, for disability resulting from aggravation of a 
personality disorder has been aggravated by superimposed 
disease or injury, see Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995), there is no medical evidence whatsoever that such 
is the case here.  Indeed,  since active service, treatment 
for anxiety and stress has been demonstrated; however, there 
is no competent evidence of any psychiatric diagnosis of 
record.  While the veteran has indicated that a private 
physician diagnosed PTSD, there is no record of such 
diagnosis on file; moreover, the veteran, himself has 
indicated that such a condition is not related to his active 
military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). 

While the veteran may well believe that he has a current 
psychiatric condition due to active service, he, as a 
layperson without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

III.  Conclusion

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between any current skin or psychiatric disorder and active 
military service.  In the absence of competent evidence to 
support the claims for service connection, each of the claims 
must be denied as not well grounded.  As such, the VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed conditions, and 
the reasons why his current claims are inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).
















ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a skin condition, to include as secondary to 
exposure to Agent Orange in Vietnam, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for an acquired psychiatric disorder is denied.



		
	JACQUELINE E. MONROE, 
	Member, Board of Veterans' Appeals 

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
